Citation Nr: 9918593	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  94-15 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for loss of use of one 
or both feet, secondary to service-connected low back 
disability. 

2.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1954 to 
September 1956.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from 1993 rating decisions by the 
St. Petersburg, Florida, Regional Office (RO), which, in 
part, denied entitlement to service connection for Reiter's 
disease and reflex sympathetic dystrophy; special monthly 
compensation on account of the need for aid and attendance of 
another person; and financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment.  In 
an April 1994 written statement, appellant limited the issues 
on appeal by expressly withdrawing the issues of service 
connection for Reiter's disease and reflex sympathetic 
dystrophy from appellate status.  See 38 C.F.R. § 20.204 
(1998).  

The appellant subsequently appealed rating decisions which, 
in part, denied service connection for a cervical spine 
disability with loss of use of the right upper extremity, 
secondary to service-connected low back disability; service 
connection for loss of use of the lower extremities, 
secondary to service-connected low back disability; and 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability consisting of a cervical spine disorder with loss 
of use of the right upper extremity resulting from September 
1992 VA hospitalization treatment.  In a July 1997 decision, 
the Board denied the issues of service connection for a 
cervical spine disability with loss of use of the right upper 
extremity and entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability consisting of a cervical 
spine disorder with loss of use of the right upper extremity 
resulting from September 1992 VA hospitalization treatment; 
and remanded the issues of service connection for loss of use 
of the lower extremities secondary to service-connected low 
back disability, special monthly compensation on account of 
the need for aid and attendance of another person, and 
entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment to the 
RO for additional evidentiary development.  Subsequent to 
said development, the case was returned to the Board.

In February 1999, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the remaining issues in controversy, pursuant to 
38 U.S.C.A. § 7109 (West 1991) and 38 C.F.R. § 20.901 (1998).  
In April 1999, a VHA medical opinion was rendered, and the 
Board provided appellant's representative a copy thereof the 
following month.  Subsequently, his representative submitted 
additional written argument.  The case is now presented to 
the Board for appellate review.

It is noted that at the time the case was previously before 
the Board, one issue was phrased as entitlement to service 
connection for loss of use of the lower extremities.  That 
issue has been recharacterized in this decision as service 
connection for the loss of use of one or both feet.  As a 
technical legal matter, under 38 C.F.R. § 3.350 and 
38 U.S.C.A. § 1114, compensation is paid either for the loss 
of use of a foot, or the loss of use of one leg at a level, 
or with complications preventing natural knee action with 
prosthesis in place.  Thus, the issue has been 
recharacterized to reflect pathology for which compensation 
can be paid.

In this decision the Board will grant service connection for 
the loss of use of both feet.  This will result in the 
assignment of a 100 percent rating under 38 C.F.R. Part 4, 
Diagnostic Code 5110.  It will also result in the award of 
special monthly compensation pursuant to the provisions of 
38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).  This is the 
same rate of payment which would be made were special monthly 
compensation based on the need for regular aid and attendance 
be made.  As the benefit may not be paid twice on the basis 
of the same impairment, the claim for special monthly 
compensation based on the need for regular aid and attendance 
is rendered moot by the Board's decision herein on the loss 
of use of the feet issue.


FINDINGS OF FACT

1.  Appellant's service-connected disabilities, prior to this 
decision, are postoperative residuals of lumbar disc 
herniation with arthritis, currently rated 60 percent 
disabling; and schizophrenic reaction, chronic 
undifferentiated type, currently rated 30 percent disabling.  

2.  It is more likely than not that appellant has loss of use 
of both feet that is causally or etiologically related to a 
service-connected disability.  

3.  As a result of this decision, service connection is 
granted and compensation to be paid for the loss of use of 
both feet.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, appellant's loss of 
use of both feet is proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. §§ 3.310(a), 4.63 (1998).  

2.  With resolution of reasonable doubt, the criteria for 
entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment have 
been met.  38 U.S.C.A. §§ 3901, 3902, 5107(b) (West 1991); 
38 C.F.R. §§ 3.808, 4.63 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection for Loss of Use of Both Feet

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The provisions of 
38 C.F.R. § 4.63 define the term "loss of use" of a foot or 
hand, for the purpose of special monthly compensation, as 
where no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance.  

Appellant contends that although loss of use of the lower 
extremities may be due, in part, to a non-service-connected 
cervical spine disorder, his loss of use of the lower 
extremities is also the result of service-connected 
postoperative residuals of lumbar disc herniation with 
arthritis and/or schizophrenic reaction, chronic 
undifferentiated type.  

The evidentiary record reflects that in the 1960's and 
1970's, appellant underwent lumbar laminectomies.  See March 
1964 and March 1976 VA and private medical records.  He had 
various lower extremity symptomatology in the 1960's and 
1970's.  However, the clinical evidence did not, apparently, 
reveal loss of use of the lower extremities.  During 
September 1992 VA hospitalization, steroids were prescribed 
for reflex sympathetic dystrophy of the right upper 
extremity.  VA medical records dated from October to November 
1992 reflected that appellant alleged that since September 
1992, he had become wheelchair dependent and unable to walk.  
It was clinically noted that there was a large subjective 
overlay to the lower extremity condition.  The impressions 
included possible cervical spondylosis with stenosis, 
Reiter's disease by history, and reflex sympathetic dystrophy 
of the right upper extremity, status post carpal tunnel 
syndrome.  Additionally, it was clinically noted that he had 
been on high dosages of Prednisone for Reiter's syndrome that 
had affected his general metabolic condition and joint 
function.  However, the clinical evidence did not indicate 
that loss of use of the lower extremities was related to the 
appellant's service-connected disabilities or treatment 
therefor.

A November 1992 private MRI revealed congenital central canal 
cervical stenosis with C3-C6 disc herniation, which was 
compressing the cord.  In February 1993, appellant underwent 
a cervical laminectomy for cervical stenosis.  Diagnoses 
included cervical laminectomy; cervical stenosis; and 
cervical myopathy or quadriparesis.  A more recent June 1993 
VA "aid and attendance" examination, with associated June 
and July 1993 VA examinations, indicated that he was 
wheelchair bound.  An August 1993 written statement from Gary 
D. Sladek, M.D., concluded that appellant had loss of 
function of the right upper and left lower extremities.  
However, he did not relate the functional loss to the 
appellant's service-connected disabilities.  In a March 1994 
written statement, Michael J. Creamer, D.O. diagnosed C8 left 
motor quadriplegia and C3 right quadriplegia.  In that March 
1994 statement, Dr. Creamer reported that appellant had 
"chronic neck, low back and extremity pain.  He also has 
spinal cord injury dysesthetic pain.  His symptoms appeared 
to relate to lumbar laminectomies resulting in lower 
extremity weakness and also cervical cord injury resulting in 
a cervical laminectomy."  See also Dr. Creamer's clinical 
records dated February 1994 to May 1995.  

In July 1997, the Board remanded the case, in part, for 
neurological, orthopedic, and psychiatric examinations to 
determine the etiology and severity of lower extremity 
impairment.  All indicated tests were to be accomplished and 
all clinical findings were to be reported in detail.  The 
examiners were requested to render opinions as to the 
following questions:

(a)  Is the appellant principally 
confined to a wheelchair as a means of 
ambulation?

(b)  If so, what is the medical reason 
for the limited ability or the inability 
to ambulate on the lower extremities?  
That is, can the etiology be more likely 
traced to cervical spinal pathology, 
lumbar spinal pathology, psychiatric 
pathology, or some other pathology?

(c)  Is there footdrop of one or both 
feet?  If so, what is the etiology?  That 
is, can the etiology be more likely 
traced to cervical spinal pathology, 
lumbar spinal pathology, psychiatric 
pathology, or some other pathology?

(d)  Is there evidence of a psychiatric 
overlay to the symptoms found?  If so, 
what is the likelihood that the overlay 
is related to the service-connected 
psychosis?

In the September and October 1997 reports of VA neurological, 
orthopedic, and psychiatric examinations that were conducted, the 
medical opinions rendered indicated that appellant was wheelchair 
bound with essentially no functional use of the lower 
extremities; and that the paralysis did not have a psychogenic 
origin.  However, the examiners did not expressly state the 
degree of probability (versus possibility) that any loss of use 
of the lower extremities was related to the service-connected 
postoperative residuals of lumbar disc herniation with arthritis 
and/or schizophrenic reaction, chronic undifferentiated type, 
versus the non-service-connected cervical spine disorder (or any 
other cause).  Rather, the impression rendered on that October 
1997 VA neurologic examination was "[c]ervical and possibly 
(emphasis added) lumbar myelopathy with upper and lower extremity 
hyperreflexia."  On that October 1997 VA orthopedic examination, 
the impression was "[p]rofound degenerative changes in the 
lumbar and cervical spine with neurologic sequelae, status post 
multiple surgeries"; and the examiner opined that:  

The patient not only has a foot drop, he 
essentially has no functional use of the 
lower extremities....  The exact etiology 
of this is unclear to this examiner, 
[but] it is likely multi-factorial and 
may (emphasis added) include a post 
surgical change, most likely to include 
some type of intrinsic abnormality of his 
spinal cord and possibly exacerbated 
degenerative compression or disk 
herniation/compression to the cervical 
spine and possibly (emphasis added), the 
lumbar spine as well.  

In February 1999, the Board referred the case for a VHA 
medical opinion regarding, in part, the following questions:  

1.  Does appellant have loss of use of 
the lower extremities that is probably 
(versus possibly) causally or 
etiologically related to the service-
connected postoperative residuals of 
lumbar disc herniation with arthritis 
and/or schizophrenic reaction, chronic 
undifferentiated type, or treatment 
therefor; or is any loss of use of the 
lower extremities more likely causally or 
etiologically related to the non-service-
connected cervical spine disorder or 
other causes?  

2.  Does appellant have any post-service 
increase in severity of loss of use of 
the lower extremities that is probably 
(versus possibly) attributable to and 
caused by the service-connected 
postoperative residuals of lumbar disc 
herniation with arthritis and/or 
schizophrenic reaction, chronic 
undifferentiated type, or treatment 
therefor; or is any post-service increase 
in severity of loss of use of the lower 
extremities probably (versus possibly) 
attributable to and caused by the non-
service-connected cervical spine disorder 
or other causes? 

In the April 1999 VHA medical opinion, the neurosurgeon 
opined, in pertinent part, that:

1.  After an extensive review of a 
substantial file it is my opinion that 
the appellant has lost the use of his 
lower extremities due to two separate but 
mutually contributory neurological 
injuries.  The first is the service[-
]connected injury to the lumbar spine 
which has resulted in a life long 
difficulty for the patient since that 
time and cervical myelopathy due to 
cervical spondylosis.  I do not believe 
that schizophrenia has any impact on his 
walking ability from what I can gather 
from the chart.  Hence the answer to 
question one that there is probably a 
causal relationship between the loss of 
his lower extremity function and his 
service[-]connected injury.

2.  The answer to question two is yes 
there is probably an increase in loss of 
use in the lower extremities due to the 
progression of this service[-]connected 
injury in conjunction with the 
superimposed cervical spinal cord injury, 
which is not service connected according 
to the file.  A relative degree of 
contribution cannot be assessed from this 
paper record.  There is however no doubt 
in my mind from this review that the
service[-]connected injury is a major 
contributing factor.

Thus, with resolution of all reasonable doubt in appellant's 
favor, the Board concludes that based largely upon the recent 
April 1999 VHA medical opinion relating appellant's loss of 
use of both feet to the service-connected low back 
disability, the claim for secondary service connection for 
loss of use both feet is granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.310(a), 4.63.


II.  Eligibility to Financial Assistance in the Purchase of 
an Automobile or Other Conveyance and Adaptive Equipment

In pertinent part, under 38 C.F.R. § 3.808, a certification 
of eligibility for financial assistance in the purchase of 
one automobile or other conveyance in an amount not exceeding 
the amount specified in 38 U.S.C. 3902 and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.
(a)	Service.  The claimant must have had 
active military, naval or air service.
(b)	Disability. (1)  One of the 
following must exist and be the result of 
injury or disease incurred or aggravated 
during active military, naval or air 
service; 
(i)	Loss or permanent loss of use of one 
or both feet; 
(ii)	Loss or permanent loss of use of one 
or both hands; 
(iii)	Permanent impairment of vision 
of both eyes:  Central visual acuity of 
20/200 or less in the better eye, with 
corrective glasses, or central visual 
acuity of more than 20/200 if there is a 
field defect in which the peripheral 
field has contracted to such an extent 
that the widest diameter of visual field 
subtends an angular distance no greater 
than 20° in the better eye. 
(iv)	For adaptive equipment eligibility 
only, ankylosis of one or both knees or 
one or both hips.

It has neither been contended nor shown, by competent 
evidence, that appellant has permanent impairment of vision 
of the eyes, or ankylosis of a knee or hip.  The point in 
controversy is whether he has loss of use of an foot or hand 
as a result of his service-connected disabilities.

It is reiterated that under 38 C.F.R. § 4.63, the term "loss 
of use" of a hand or foot, for the purpose of special 
monthly compensation, is defined as where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
As discussed in Part I of the decision herein, since the 
Board has herein granted secondary service connection for 
loss of use of the lower extremities, appellant does now meet 
the requisites for a certification of eligibility for 
financial assistance in the purchase of one automobile or 
other conveyance and necessary adaptive equipment.  
Consequently, the claim is granted.  38 U.S.C.A. §§ 3901, 
3902, 5107(b); 38 C.F.R. §§ 3.808, 4.63.  


ORDER

Appellant's claims for secondary service connection for loss 
of use of both feet and financial assistance in the purchase 
of an automobile or other conveyance and adaptive equipment 
are granted.  The appeal is allowed to this extent, subject 
to the applicable regulatory criteria governing payment of 
monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

